Citation Nr: 1635751	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-06 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a headache disability, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a renal disability, to include as secondary to service-connected disabilities.  

5.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities TDIU).  




REPRESENTATION

Appellant represented by:	J. Woods, Esq.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1976 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The appeal originates from the RO in Portland, Oregon.  The claim for TDIU was remanded in November 2011, and for reasons discussed below, additional development is required.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Records furnished from the Social Security Administration (SSA) document that the Veteran is disabled according to that agency's determination.  In a private medical note used in the SSA determination, dated in January 2006, the Veteran was noted to have a history of "night sweats" and "headaches."  Other VA clinical records establish a diagnosis of obstructive sleep apnea for which continuous positive airway pressure (CPAP) therapy has been prescribed.  VA clinical notes from 2014 also demonstrate concern with respect to the loss of appropriate kidney function.  The Veteran did not report to a scheduled examination to address his renal symptoms; however, in a June 2016 submission, the Veteran through counsel has specifically requested that a new examination be afforded.  The Board will order examinations to address the nature and etiology of all claimed conditions and on the overall functional impact such disabilities, acting alone and in concert with other service-connected conditions, have on employability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Efforts are to be made to secure VA clinical records from 2014 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran from 2014 to the present.  If no records are available after exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA internal medicine examination.  The following is to be addressed: 

*Does the Veteran currently experience a headache disability?  The 2006 private medical record, which documents a history of head pain symptoms, should be addressed.  

*Does the Veteran currently experience a renal disability?  The VA clinical records, dated in July 2014, which show problems with kidney function, should be addressed.  

*The examiner should be made aware that service connection has been awarded for a back disability, for lower extremity radiculopathy, for tinnitus, and for hearing loss.  The Veteran has been prescribed opiates and anti-inflammatory medication in the past to treat service-connected conditions.  

*If a headache disability is found to be present, it is asked if such a condition had origins in service or, alternatively, if such a disability was caused or aggravated by service-connected disabilities, to include treatment for same (i.e. opiate and anti-inflammatory medication).  

*If a renal disability is found to be present, it is asked if such a condition had origins in service or, alternatively, if such a disability was caused or aggravated by service-connected disabilities, to include treatment for same (i.e. opiate and anti-inflammatory medication).  

*Does the Veteran's current obstructive sleep apnea have causal origins in service or, alternatively, was such a disability caused or aggravated by service-connected disabilities, to include treatment for same (i.e. opiate and anti-inflammatory medication)?  

3.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the nature and etiology of claimed mental illness.  The following is to be addressed:  

*Does the Veteran experience a current acquired psychiatric disability, to include claimed depression?  The January 2006 private annotation of "night sweats" and problems in sleeping (outside of as due to sleep apnea) should be referenced.  

*Should a current disability be found, it is asked if such a condition had causal origins in active service or, alternatively, if such a disability was caused, or aggravated beyond the natural course of the disease process, by service-connected disabilities, to include treatment for same (i.e. opiate and anti-inflammatory medication).  

ALL EXAMINERS ARE REMINDED TO PROVIDE A RATIONALE FOR EVERY OPINION ASSOCIATED WITH THE NARRATIVE PORTION OF THE EXAMINATION REPORT.  THE MERE LACK OF DOCUMENTATION IN THE IN-SERVICE OR POST-SERVICE RECORDS, IN AND OF ITSELF, IS NOT A SUFFICIENT BASIS ON WHICH TO REST A MEDICAL CONCLUSION.  

ADDITIONALLY, EACH EXAMINER IS TO ADDRESS THE FUNCTIONAL IMPACT OF CLAIMED SLEEP APNEA, PSYCHIATRIC DISABILITY, HEADACHE DISABILITY, AND RENAL DISEASE, ALONE, IN CONCERT WITH EACH OTHER, AND IN CONCERT WITH SERVICE-CONNECTED BACK, LOWER EXTREMITY, HEARING LOSS, AND TINNITUS DISABILITIES WITH RESPECT TO OCCUPATIONAL FUNCTIONING.  SHOULD THE VETERAN BE PROHIBITED FROM ENGAGING IN ANY TYPE OF SUBSTANTIALLY GAINFUL EMPLOYMENT AS DUE TO SERVICE-CONNECTED DISABILITY (TO INCLUDE THOSE CONDITIONS WHICH MAY BECOME SERVICE-CONNECTED), SUCH A FACT SHOULD BE SPECIFICALLY MENTIONED.  

THE VETERAN IS TO BE SPECIFICALLY TOLD OF HIS DUTY TO PARTICIPATE IN THE DEVELOPMENT OF HIS CLAIMS AND TO FULLY COOPERATE WITH VA EXAMINERS.  FAILURE TO REPORT TO THE SCHEDULED EXAMINATIONS, WITHOUT DEMONSTRATED GOOD CAUSE, WILL RESULT IN THE CLAIMS BEING ADJUDICATED ON THE EVIDENCE OF RECORD (WHICH WILL LIKELY NOT BE HELPFUL FOR HIS CLAIMS).  

3.  Following the above-directed development, readjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  With respect to the claimed TDIU, should the Veteran not have the requisite disability level to qualify for schedular entitlement, and should the record nonetheless demonstrate an ability to participate in gainful employment as due to service-connected disabilities, consideration as to a referral to the Director of VA's Compensation Service should be made.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

